Citation Nr: 0626730	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for mild gastritis and duodenitis.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vertigo.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
depression.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
anemia.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
myocardial infarction.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
weakness of the lower extremities.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to a compensable rating for left tympanic 
membrane perforation with defective hearing.

9.  Entitlement to a disability rating in excess of 10 
percent for chronic conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran was a member of the Puerto Rico Army National 
Guard and had active duty for training from November 1973 to 
March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, issued in February 2003 and June 2003.

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (issues 2 through 6) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's mild gastritis and duodenitis is not 
productive of chronic gastritis with small nodular lesions 
and symptoms.

2.  The veteran's hepatitis C is not related to service.

3.  The veteran's left tympanic membrane perforation with 
defective hearing does not warrant assignment of a numeric 
designation greater than IX for the service-connected left 
ear.

4.  The veteran is receiving the maximum schedular rating 
available for conjunctivitis, and the evidence does not show 
that the disorder presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for mild 
gastritis and duodenitis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114 Diagnostic Code 
7307 (2005).

2.  The criteria for a compensable disability rating for left 
tympanic membrane perforation with defective hearing are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for chronic conjunctivitis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.84A, 
Diagnostic Code 6018 (2005).

4.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
June 2002, September 2002 and May 2003, prior to the initial 
AOJ decisions on his claims.  Although the notices provided 
were deficient in that they failed to provide notice to the 
veteran of the fourth Pelegrini II element, the Board finds 
that such lack of notice was harmless error and thus not 
prejudicial to the veteran because he had actual knowledge of 
VA's desire to obtain information and evidence in support of 
his claims.  In response to these letters, the veteran 
submitted statements identifying where he has been treated 
for the claimed conditions and a medical release form to 
obtain any treatment records.    

The Board notes that the veteran has not been provided notice 
that a disability rating or an effective date for the award 
of benefits will be assigned if the benefit sought is 
awarded, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the denial of the veteran's 
claims, any question as to a disability rating or an 
effective date is moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice on these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO obtained VA 
treatment records from March 2001 through June 2003 
identified by the veteran.  The veteran's service medical 
records are in the file.  The veteran has not identified 
treatment with any private medical care providers.  The 
veteran was notified in the rating decisions and the 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has not 
identified any additional information or evidence.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in December 2002 and 
May 2003.  However, the veteran has not been provided with a 
VA examination with regard to his claim of a higher 
disability rating for chronic conjunctivitis, but the Board 
finds that one is not necessary because the veteran is 
already evaluated at the maximum disability rating permitted 
under VA's rating schedule and there is no medical evidence 
of a continuing chronic problem.    

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Mild Gastritis and Duodenitis

The veteran's gastritis and duodenitis is currently rated as 
noncompensable under Diagnostic Code 7307 (gastritis, 
hypertrophic).  Chronic hypertrophic gastritis, with small 
nodular lesions and symptoms, warrants a 10 percent 
evaluation.  A 30 percent evaluation is warranted in cases of 
multiple small eroded or ulcerated areas, and symptoms.  A 60 
percent evaluation is warranted in cases of severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. 
§ 4.114, Diagnostic Code 7307 (2005).

The medical evidence shows that, in November 2001, the 
veteran was treated for an upper gastrointestinal bleed due 
to chronic intake of nonsteroidal anti-inflammatories, which 
were taken for rheumatic arthritis and back pain twice a day 
for about 10 years.  An esophagogastroduodenoscopy (EGD) 
taken at that time revealed a small hiatal hernia, a single 
acute edematous erythematous non-bleeding ulcer in the 
incisura, erosive gastritis, an ulcer in the stomach and 
duodenitis.  The veteran was placed on Aciphex daily.  A 
follow up EGD was conducted in January 2002.  This EGD 
revealed that the ulcers previously shown in November 2001 
had healed.  The only abnormalities were a small hiatal 
hernia and nonerosive gastritis.  Current treatment records 
show the veteran takes Rabeprazole NA for his gastritis.  
Except for medication, the current treatment records do not 
show continuous complaints of or treatment for gastritis.  
Rather they only show a single instance in April 2003 of 
complaints of an acidic stomach with waking up choking on 
sour taste.  Otherwise the veteran denied any 
gastrointestinal problems except for occasional constipation.  

The veteran underwent a VA examination in December 2002.  The 
veteran denied a history of vomiting, hematemesis, recent 
melena, history of gastrointestinal problems prior to 
November 2001, history of hypoglycemic reactions, diarrhea, 
constipation, or colicky pain.  Physical examination and 
review of medical records showed history of gastric ulcers, 
but no evidence of weight changes or pain or tenderness.  The 
examiner reviewed the EGD studies set forth above.  His 
assessment was endoscopic evidence of hiatal hernia, 
gastritis and duodenitis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Although the veteran had an 
episode of upper gastrointestinal bleeding in November 2001 
with EGD evidence of ulcers, erosive gastritis and 
duodenitis, follow up EGD in January 2002 showed those ulcers 
had healed and the gastritis was downgraded to nonerosive.  
There is no EGD evidence of small nodular lesions.  Thus the 
evidence shows that the ulcers were only acute and temporary 
and the veteran's gastritis and duodenitis significantly 
decreased in severity between November 2001 and January 2002.  
There is no current evidence that the veteran has anything 
more than occasional symptoms of gastritis.  Thus the 
veteran's disability picture is not consistent with the 
criteria for a compensable disability rating, and the 
veteran's appeal must be denied.

Left Tympanic Membrane Perforation with Defective Hearing

The veteran's service-connected left tympanic membrane 
perforation with defective hearing has been evaluated on the 
basis of hearing loss of the left ear under Diagnostic Code 
6100.  Diagnostic Code 6211 for perforation of the tympanic 
membrane does not provide for a compensable evaluation of 
such condition.  38 C.F.R. § 4.87 (2005).  Nevertheless the 
evidence shows that the perforation was healed before he 
separated from service, but he had residual defective hearing 
in the left ear.  The Board notes that the veteran has only 
been granted service connection for the left ear disorder.  
Although the evidence shows he currently also has hearing 
loss in the right ear, service connection for right ear 
hearing loss was last denied in a rating decision issued in 
April 1999.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI and Table VII (2005).  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Table VIa is alternatively used to determine a Roman numeral 
designation (I through XI) for hearing impairment based only 
on the puretone threshold average.  Table VIa will be used 
only in specific circumstances.  The first is when the 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. 
§ 4.85(c) (2005).  The second circumstance is when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more.  
38 C.F.R. § 4.86(a) (2005).  The third circumstance is when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b) 
(2005).  In the second and third circumstances, the Roman 
numeral designation for hearing impairment used will be the 
highest result from Table VI or Table VIa.  38 C.F.R. § 4.86 
(2005).  In any circumstance, each ear will be evaluated 
separately.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383.  38 C.F.R. § 4.85(f) (2005).  Section 
3.383 provides for compensation for the enumerated 
combinations of service-connected and nonservice-connected 
disabilities of paired organs or extremities as if both 
disabilities were service-connected provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.383(a) (2005).  One of the 
enumerated combinations is hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385 in the other ear.  38 C.F.R. 
§ 3.383(a)(3) (2005).  

On the authorized audiological evaluation in May 2003, 
puretone thresholds, in decibels, were as follows:







HERTZ



1000
2000
3000
4000
AVG
RIGHT
80
85
85
100
88
LEFT
90
90
90
95
91

Speech audiometry revealed speech recognition ability of 70 
percent in each ear.

When applying these findings to Table VI, the numeric 
designation of the veteran's hearing impairment for the left 
ear is VII.  As previously indicated, the right ear numeric 
designation is I because the hearing impairment in the right 
ear is not service-connected.  Applying these numeric 
designations to Table VII, the result shows the veteran is 
only entitled to a zero percent evaluation for his service-
connected left ear hearing loss.  

A zero percent evaluation would also be assigned using Table 
VIa, which may be used because the puretone threshold at each 
frequency is more than 55 decibels.  Although using Table VIa 
would result in a numeric designation of IX for the veteran's 
left ear, the result when applied to Table VII is still a 
zero percent evaluation because the right ear is still only 
designated as Roman numeral I.  

Finally, application of 38 C.F.R. § 3.383 is not warranted as 
the veteran's service-connected left ear hearing impairment 
is not entitled to at least a 10 percent disability rating.

The preponderance of the evidence is, therefore, against the 
veteran's claim for a compensable evaluation for service-
connected left tympanic membrane perforation with defective 
hearing, and his appeal must be denied.  

Chronic Conjunctivitis

The veteran's chronic conjunctivitis is currently evaluated 
as 10 percent disabling under Diagnostic Code 6018.  
Diagnostic Code 6018 provides for a 10 percent disability 
rating if there is active conjunctivitis, with objective 
symptoms.  The diagnostic code does not provide for a rating 
in excess of 10 percent.  38 C.F.R. § 4.84a (2005).

Since the veteran is evaluated at the maximum rating provided 
under Diagnostic Code 6018, evaluation under any other 
applicable diagnostic codes and extraschedular evaluation 
must be considered.  The only other possibly applicable 
diagnostic code is 6017 for trachomatous conjunctivitis.  
Diagnostic Code 6017 provides for rating active trachomatous 
conjunctivitis as impairment of visual acuity with a minimum 
rating of 30 percent.  Healed trachomatous conjunctivitis is 
rated on the residuals.  If there are no residuals, a zero 
percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6017 (2005).  

The relevant medical treatment records do not show that the 
veteran currently has any active conjunctivitis.  In June 
2003, the veteran was seen in the Eye Clinic.  The 
examination shows that the conjunctivae were clear in both 
eyes.  The assessment was senile cataracts in both eyes, 
although it is noted that this does not completely explain 
the veteran's loss of vision.  The problem list in the 
treatment note lists other visual problems such as refraction 
disorder, pterygium and pinguecula.  It is noted that the 
veteran also has Type II diabetes mellitus.  There are no 
treatment records, however, showing any active 
conjunctivitis.

The Board finds that the preponderance of the evidence is 
against finding that the veteran is entitled to a higher 
schedular rating.  There is no objective evidence of any 
active chronic conjunctivitis at the present.  Rather the 
veteran's problems are refraction disorder, senile cataracts, 
pterygium and pinguecula.  Thus a higher rating under 
Diagnostic Code 6017 is not warranted.

Consideration must also, however, be given to assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1 (2005).  However, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence indicating that the disability at issue causes 
marked interference with employment, or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2005); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not have the authority to assign an extraschedular 
rating in the first instance, but may consider whether 
referral to the appropriate official is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (citing 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required")).  

At this time, the Board declines to refer the veteran's claim 
for extraschedular consideration.  The evidence of record 
does not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The evidence does not show that the veteran has 
an "exceptional or unusual" disability.  In fact, the 
current evidence does not show an active disability at all.  
There is no evidence of any hospitalization or other 
extensive treatment regimen required due to chronic 
conjunctivitis.  In addition, there is no evidence showing 
that the veteran's employment has been interfered with due to 
chronic conjunctivitis to a degree that would render the 
application of the regular schedular standards impractical.  

Thus the Board finds that the preponderance of the evidence 
is against referral of the veteran's claim for extraschedular 
consideration.

III.  Service Connection Claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The current medical evidence shows that the veteran was 
diagnosed in April 2001 to have hepatitis C.  Serologic 
testing showed the veteran is positive for hepatitis C 
antibodies.  VA treatment records show a diagnosis of 
hepatitis C, but no treatment therefore.  He was found not to 
be a candidate for Interferon treatment in March 2002 because 
his SGOT and SGPT levels were within normal limits.  
Subsequent serum tests continue to show normal SGOT and SGPT 
levels.  Abdominal sonogram conducted in November 2001 failed 
to show any active liver disease.  Thus the evidence shows a 
current diagnosis of hepatitis C, but there was no liver 
biopsy or additional serologic testing performed to confirm 
that diagnosis.  The Board will at least concede that the 
veteran is positive for hepatitis C antibodies and thus was 
exposed at some point to hepatitis C.  The preponderance of 
the evidence, however, is against the veteran's claim that 
the veteran was exposed to or contracted hepatitis C in 
service.

The veteran asserted in his claim that he believes that he 
was exposed to hepatitis C from inoculations received during 
in-processing, claiming that the medical personnel never 
changed the needles.  He has denied exposure to any other 
risk factor.  (See March 2001 hepatitis C screening note in 
VA treatment records and December 2002 VA examination 
report.)

The service medical records do not contain the veteran's 
immunization records.  They do show, however, that the 
veteran was seen in January 1974 with complaints of pain over 
the area of the liver and possible jaundice.  He gave a 
history of liver disease at that time although he denied any 
liver disease at his entrance examination in July 1973.  
Assessment was history of hepatitis in the past without any 
present significant chronic active or relapse of hepatitis.  
The treatment note indicates the veteran related he had 
"infectious hepatitis" approximately six months before, 
which would mean he had hepatitis A.  This is consistent with 
the fact that his current medical records indicate he has 
tested positive for hepatitis A antibodies. 

Thus the service medical records are silent for any diagnosis 
of hepatitis C in service.  Separation examination reports 
from February 1974 fail to show any complaints or diagnosis 
of hepatitis C.  The veteran was not diagnosed to have 
hepatitis C until April 2001, more than 27 years after his 
separation from service.  The diagnosis of hepatitis C is, 
therefore, too remote from the veteran's service to establish 
a nexus relationship between the current diagnosis of 
hepatitis C and his active service.

In addition, the veteran underwent a VA examination in 
December 2002.  When asked about risk factors, the veteran 
failed to identify any.  After reviewing the veteran's file 
and examining the veteran, the examiner diagnosed the veteran 
to have positive hepatitis C antibody with no obvious one 
risk factor to account for it.  Thus the examiner was unable 
to relate the veteran's current diagnosis of hepatitis C to 
his service.

Based on the above, the record does not show manifestation of 
hepatitis C as of discharge or for many years thereafter.  
Although the veteran claimed exposure by reuse of needles 
during inoculations, he failed to report that to the VA 
examiner or even to the VA medical professional who conducted 
the March 2001 screening.  Rather the VA examiner stated that 
it is not possible to point out any one risk factor to 
account for the veteran's hepatitis C.  Thus there is no 
evidence of record showing an etiological relationship 
between the veteran's current condition and any injury or 
disease related to service.  Etiology of a claimed disorder 
or disease is essentially an issue in the province of a 
doctor or other medical professional, who, by virtue of 
appropriate training, education, and/or experience, is 
qualified to opine thereon.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  It is noted that the veteran has 
not shown, nor claimed, that he is such a medical expert 
capable of rendering a medical opinion.  Therefore, his 
opinion as to the etiology of his hepatitis C is insufficient 
to demonstrate that his claimed condition is due to the 
inoculations received in service.  

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Service connection must, therefore, be denied.
  

ORDER

Entitlement to an initial compensable disability rating for 
mild gastritis and duodenitis is denied.

Entitlement to a compensable rating for left tympanic 
membrane perforation with defective hearing is denied.

Entitlement to a disability rating in excess of 10 percent 
for chronic conjunctivitis is denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

The Board remands the veteran's 38 U.S.C.A. § 1151 claims.  
Although the additional delay is regrettable, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.  

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 were amended effective October 1, 
1997.  These amendments eliminated the no-fault language from 
§ 1151.  Under the post-October 1, 1997 § 1151, in order to 
be entitled to compensation, the evidence must show that the 
veteran has an additional disability or disabilities, or an 
existing injury or disease was aggravated, as a result of VA 
hospitalization, medical or surgical treatment, examination, 
or training; and the additional disability or disabilities 
was (1) the direct result of VA fault such as carelessness, 
negligence, lack of proper skill, or error in judgment, (2) 
not a reasonably expected result or complication of the VA 
care or treatment, or (3) was the direct result of 
participation in a VA Vocational Rehabilitation and 
Employment or compensated work program.  38 U.S.C.A. § 1151 
(West 2002).

The veteran filed his claims for compensation under § 1151 
for vertigo, depression, anemia, myocardial infarction and 
weakness of the lower extremities in May 2002.  Despite the 
lapse of almost five years between the amendments to § 1151 
and the filing of the veteran's claim, the RO appears to have 
evaluated the veteran's claims under the pre-October 1, 1997 
criteria.  In doing so, all notices sent to the veteran 
provided the wrong information as to the standard applying to 
the veteran's § 1151 claims and what information and evidence 
is needed to establish entitlement to compensation.

Thus on remand, the veteran should be provided with the 
appropriate notice in compliance with the present laws and 
regulations (38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. 
§ 3.361 (2005)) as to what information and evidence is needed 
to support his claims for compensation under § 1151.  Once 
appropriate notice has been provided and any additional 
development necessary has been completed, the veteran's 
claims should be readjudicated using the post-October 1, 1997 
criteria for establishing entitlement to compensation under 
§ 1151.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of the 
information and evidence necessary to support 
his claims under 38 U.S.C.A. § 1151 (West 2002) 
and 38 C.F.R. § 3.361 (2005).

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and notice 
obligations are accomplished, the veteran's 
claims should be readjudicated using the 
appropriate criteria under 38 U.S.C.A. § 1151 
(West 2002) and 38 C.F.R. § 3.361 (2005).  If 
such action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and his representative.  
An appropriate period of time should be allowed 
for response.  Thereafter, these claims should 
be returned to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


